UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6082



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ERNEST BRYAN, a/k/a Ernest Miller,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Charles E. Simons, Jr., Senior
District Judge. (CR-91-373, CA-96-1394-9-6)


Submitted:   February 12, 1998         Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Bryan, Appellant Pro Se. Bruce Howe Hendricks, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. United States v. Bryan, No. CR-91-373, CA-96-1394-9-6
(D.S.C. Dec. 11, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2